Citation Nr: 0716235	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1983 to March 1995.  

This appeal originates from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO) that, in pertinent part, 
denied the claim of entitlement to service connection for 
diabetes mellitus.  The veteran ultimately perfected an 
appeal of that decision.  

In March 2007, the veteran appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned sitting 
in Washington, D.C.  The transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2007 hearing, the veteran indicated that he was 
submitting pertinent evidence directly to the Board, 
including a supporting medical opinion from his family 
physician, Dr. Newport.  There is no indication that the 
evidence described by the veteran has been received by either 
the Board or the RO.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been specifically identified by the veteran in order to 
fully determine the nature and etiology of any disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, there is evidence of current diabetes mellitus, as 
well as evidence of increased glucose readings in 1996, 
slightly over one year following the veteran's separation 
from service.  The veteran has testified and offered 
supporting lay evidence as to related symptomatology that he 
experienced during service.  The veteran has not yet been 
provided a VA examination for the purpose of obtaining an 
opinion as to the likelihood that his current diabetes 
mellitus is related to service.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  38 C.F.R. § 
4.1 (2006) provides further that "It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for an appropriate examination is 
shown for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following:

1.  After obtaining all necessary 
information, authorizations, and 
releases, obtain copies of all treatment 
records identified by the veteran, 
regardless of the source, from any health 
care provider who has treated the veteran 
for the disorder at issue since November 
2006, the date of the most recent 
treatment records in the claims file.  
Specifically, obtain copies of any 
evidence or medical opinions identified 
by the veteran at his March 2007 travel 
Board hearing, including any medical 
statements or opinions from the veteran's 
family physician, Dr. Newport.  All 
records obtained should be associated 
with the claims file.

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
whether diabetes mellitus, if found, 
bears any relationship to service.  The 
claims file must be made available to the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical question:
Is it at least as likely as not (50 
percent or greater probability) that 
any current diabetes mellitus found is 
related by etiology to service on any 
basis?

A complete rationale for any opinion 
expressed should be set out in writing.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the issue of entitlement 
to service connection for diabetes 
mellitus should be readjudicated.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, a supplemental statement of the 
case (SSOC) should be issued and a reasonable period of time 
for a response should be afforded to the veteran.  

Thereafter, the case should be returned to the Board, in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified by the VBA AMC; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

